        Case 1:13-cr-00867-WHP Document 104 Filed 01/07/21 Page 1 of 2




                                                   January 6, 2021

BY ECF & EMAIL
Honorable William H. Pauley III
United States District Judge                               Application granted.
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Sean Vaughn,
              13 Cr. 867 (WHP)

Dear Judge Pauley:                                                      January 7, 2020

       I write to respectfully request that Mr. Sean Vaughn’s conditions of supervised
release be modified from home incarceration to home detention. We submit this request so
that Mr. Vaughn may leave his home—with prior approval from his U.S. Probation
Officer—in order to work. While the Probation Office has advised that they take no position
on this request, they note that Mr. Vaughn has been compliant with the conditions imposed
and has reported when necessary.

        On July 21, 2020, this Court granted Mr. Vaughn’s application for compassionate
release subject to the following conditions, inter alia: the defendant shall be subject to home
incarceration enforced by location monitoring until November 8, 2022; the defendant shall
be confined to the residence approved by the Probation Office 24-hours per day except for
emergency medical visits; and any other release from the residence must be approved by
either the Probation Office or the Court upon application from defense counsel.

       Since his release five and a half months ago, Mr. Vaughn has demonstrated his
commitment to abiding by the Court’s conditions. He has made a concerted effort to seek
employment and has even secured a position as a security guard with Harvard Protection
Services in Manhattan. (See Exhibit A, Employment Offer Letter). Mr. Vaughn has located
other employment opportunities as well, including cleaning bus stops for JCDecaux in
Flushing, New York, and being a route driver for Fresh Direct in the Bronx. For the
remainder of his period of supervised release, the lesser restrictive condition of home
detention will allow Mr. Vaughn to leave the home to work and financially support himself.
        Case 1:13-cr-00867-WHP Document 104 Filed 01/07/21 Page 2 of 2




If the Court grants this request, Mr. Vaughn will supply his U.S. Probation Officer with his
work schedule and any necessary contact information.

       We thank the Court for its consideration of this matter.



                                                         Respectfully submitted,

                                                         /s/ Mark B. Gombiner
                                                         Mark B. Gombiner, Esq.
                                                         Assistant Federal Defender
                                                         (212) 417-8718




cc: AUSA Marguerite Colson (by ECF)
    USPO Larren P. Riley (by E-mail)
